04/16/2021



                                                                                               Case Number: DA 21-0051




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO. DA 21-0051


STATE OF MONTANA,                            )
                                             )
               Plaintiff/Appellees,          )
                                             )              ORDER FOR
    vs.                                      )              ADDITIONAL TIME FOR
                                             )              FILING OPENING BRIEF
MICHAEL BONACORSI,                           )
                                             )
                Defendant/Appellant.         )


               Upon review of the Defendant/Appellant First Motion for Additional Time for

Filing Opening Brief, and good cause therefrom;

               It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30) days from the original due date to file their Opening Brief. Defendant/Appellant

Opening Brief will be due May 17th, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                                      1 by:
                                                                                   Electronically signed
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                         April 16 2021